
	

114 HR 3401 IH: Stopping Over-Criminalization Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3401
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Rooney of Florida (for himself and Mr. Richmond) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reduce Federal overcriminalization, protect Americans from unjust punishment, and uphold the
			 role of Congress by clarifying mens rea requirements for all Federal
			 criminal offenses, creating an inventory of Federal offenses that carry a
			 criminal penalty, and providing that no rule of the executive branch which
			 may be enforced by criminal penalties can take effect unless a joint
			 resolution of approval is enacted into law.
	
	
 1.Short titleThis Act may be cited as the Stopping Over-Criminalization Act of 2015. 2.PurposeThe purpose of this Act is to reduce the size, scope and complexity of the Federal criminal code. In order to ensure that honest mistakes by individuals who are not morally blameworthy do not result in criminal charges, the Act establishes a default criminal state of mind requirement for all Federal criminal offenses, and allows a mistake of law defense for situations in which the defendant did not know, and a reasonable person would not have known, that the action was a crime. Currently, Federal crimes, including executive rules that carry criminal penalties are scattered throughout the Federal code and register. To enable all Americans to access and view Federal crimes, the Act requires the creation of a Federal inventory that lists all Federal criminal offenses, including agency rules that define criminal offenses. To uphold the role of Congress in defining what constitutes a Federal crime, the Act holds that no rule of the executive branch defining or establishing a criminal offense shall have force or effect unless approved by both branches of Congress.
		3.Clarification of default mens rea for Federal offenses
 (a)In generalChapter 1 of title 18, United States Code, is amended by adding at the end the following:  28.Default mens rea requirement (a)Knowing state of mind generally requiredFor the purposes of a Federal offense, unless otherwise specifically provided in the provision of law defining the offense, the state of mind required for a conviction is knowing as to each element of the offense.
 (b)Special rule for regulatory and similar offensesIn addition, in the case of an offense, such as a regulatory offense, where a defendant might reasonably be unaware the conduct could be criminally punished, the Government must prove the defendant had reason to know the defendant’s conduct was unlawful..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 1 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						28. Establishing a default mens rea for Federal offenses..
			4.Requiring an inventory of all Federal criminal offenses
 (a)In generalChapter 31 of title 28, United States Code, is amended by adding at the end the following:  530E.Inventory of Federal criminal offenses (a)Development and availability (1)InitiallyNot later than one year after the enactment of this section, the Attorney General shall develop and make available to the public, online and through other appropriate means, an inventory of all Federal criminal offenses, including violations of agency rules that carry criminal penalties.
 (2)UpdatingThe Attorney General shall update the inventory following the subsequent enactment or amendment (or the creation by agency rulemaking) of any Federal criminal offenses in order to keep the inventory as up to date as practicable.
							(b)Prohibition of Prosecution of Non-Inventoried Offenses
 (1)GenerallyExcept as provided in paragraph (2), it is a defense against a prosecution for any Federal offense that the offense is not listed in the inventory as required by this section.
 (2)ExceptionsParagraph (1) does not apply if— (A)the Government demonstrates beyond a reasonable doubt that a reasonable person would have known the conduct that person engaged in was criminal in nature; or
 (B)the conduct of the defendant resulted in an imminent and foreseeable risk of death or bodily injury to another..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 31 of title 28, United States Code, is amended by adding at the end the following new item:
				
					
						530E. Inventory of Federal criminal offenses..
			5.Preserving the role of Congress in defining Federal crimes
 (a)In generalChapter 8 of title 5, United States Code, is amended— (1)by inserting before section 801 the following:
					
						ICongressional review generally; 
 and(2)by inserting after section 808 the following:  IIRules with criminal penalties 811.New rules with criminal penalties (a)Limitation on taking effectA new rule with criminal penalties shall not take effect except upon the enactment of a joint resolution under this subchapter, the matter after the resolving clause of which is as follows: That Congress approves the rules submitted by the _______ relating to ______.. (The blank spaces being appropriately filled in).
 (b)Proposed Rules To Be Submitted to CongressUpon proposing a rule to which subsection (a) applies, the agency proposing the rule shall submit to Congress—
 (1)a copy of the rule, a concise general statement relating to the rule, and the proposed effective date of the rule;
 (2)a justification for providing criminal penalties, including— (A)an estimate of the number of expected prosecutions annually over a 10-year period;
 (B)the anticipated cost of prosecuting and punishing, including by incarceration, offenders; (C)a cost-benefit analysis of punishing offenses as crimes, rather than lesser violations, including the effect on rule compliance, impact on total Federal spending, and the impact of incarceration and other punishments under the rule on communities.
 (3)a criminal rule report for such rule. Such a rule may not take effect prior to the final disposition date for such criminal rule report.
 (c)Referral of submissionUpon receipt of a submission under this section, each House of Congress shall provide copies of the submission to the chairman and ranking member of each standing committee with the jurisdiction to report a bill to amend the provision of law under which the rule is issued.
 (d)Deadline for reporting by committeesIf, not later than 15 legislative days after the referral in one of the Houses of Congress, no committee to which a submission is referred under subsection (c) reports out, either favorably or unfavorably, a joint resolution approving the rule, the committee to which the submission is referred is automatically discharged of the resolution of approval.
								(e)House of Representatives
 (1)In the House of Representatives, after the 15-day period described in subsection (d), it is at any time in order for a motion to proceed to the consideration of a joint resolution described in subsection (a).
 (2)In the House of Representatives, all points of order against a joint resolution described in subsection (a) shall be considered waived. The joint resolution shall be debatable for one hour equally divided and controlled by the chairman and ranking minority member of the committee of referral. The previous question shall be considered as ordered on the resolution to final passage without intervening motion, except one motion to recommit without instructions.
									
									(f)Automatic discharge
 In the Senate, if the committee to which is referred a joint resolution described in subsection (a) has not reported such joint resolution (or an identical joint resolution) after the 15-day period described in subsection (d), such committee shall be discharged from further consideration of such joint resolution and such joint resolution shall be placed on the calendar.
								
									(g)Motion To Proceed and Debate
									(1)
 In the Senate, when the committee to which a joint resolution is referred has reported, or when a committee is discharged (under subsection (f)) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.
									
										(2)
 In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 5 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.
									
										(3)
 In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur.
									
										(4)
 Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate.
									
									(h)Consideration by the other House
 If, before the passage by one House of a joint resolution of that House described in subsection (a), that House receives from the other House a joint resolution described in subsection (a), then the following procedures shall apply:
									
										(1)
 The joint resolution of the other House shall not be referred to a committee.  (2) With respect to a joint resolution described in subsection (a) of the House receiving the joint resolution—
										
											(A)
 the procedure in that House shall be the same as if no joint resolution had been received from the other House; but
										
											(B)
 the vote on final passage shall be on the joint resolution of the other House.  (i)Exercise of rulemaking power This section is enacted by Congress—
									
										(1)
 as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
									
										(2)
 with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 812.DefinitionIn this subchapter, the term new rule with criminal penalties means a rule or provision of a rule, or an amendment to such a rule or provision, that— (1)if violated, may be punished by criminal penalties; and
 (2)is proposed after the date of enactment of this section. . (b)Clerical amendment (1)References to chapter conformedSections 801 through 808 of such title are amended by striking chapter each place such term appears, and inserting subchapter.
 (2)Table of sectionsThe table of sections for chapter 8 of such title is amended as follows: (A)before the item pertaining to section 801, insert the following:
						
							
								SUBCHAPTER I. CONGRESSIONAL REVIEW GENERALLY;
 and(B)after the item pertaining to section 808, insert the following:   SUBCHAPTER II. RULES WITH CRIMINAL PENALTIES 811. Agency reviews of rules with criminal penalties. 812. Definitions.. 6.Nonapplication of Act to Uniform Code of Military JusticeNothing in this Act or any amendment made by this Act applies to any existing or future statute or regulation enacted in, or prescribed under, the Uniform Code of Military Justice.
		
